Citation Nr: 1626938	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  07-30 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) with panic disorder and agoraphobia, to include major depression, originally claimed as an anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to June 1994.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2011, the Board issued a decision granting service connection for PTSD, and remanded the matters of entitlement to acquired psychiatric disorder other than PTSD, entitlement to a rating in excess of 10 percent for hypertension, and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.

The AOJ subsequently issued a rating decision in 2012 awarding a 50 percent rating for PTSD with panic disorder and agoraphobia.  The Board has accordingly recharacterized the Veteran's claim for other acquired psychiatric disorder, as noted on the title page.

In November 2013, the Board issued a decision denying a rating in excess of 10 percent for hypertension.  The Board again remanded the matters of entitlement to service connection for other acquired psychiatric disorder and entitlement to a TDIU to the AOJ.  The case has since returned to the Board for the purpose of appellate disposition.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1. The Veteran does not have a separately ratable acquired psychiatric disorder other than PTSD and panic disorder with agoraphobia.  

2.  The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder other than PTSD with panic disorder and agoraphobia was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

In regard to the remaining claims, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2004 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for TDIU.  In an October 2004 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for psychiatric disorder.

These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in a subsequent July 2011 letter.  However, the claims were it was thereafter readjudicated on a number of occasions, most recently in November 2014, thereby curing any timing defect. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, as well as Social Security Administration (SSA) records.

The Veteran was afforded VA examinations with respect to the claimed psychiatric disability, and the claim for TDIU.  Pursuant to the Board's June 2011 Board remand, VA obtained a psychiatric examination in July 2012 to determine whether the Veteran had psychiatric disorders separate and distinct from his PTSD.  The examiner provided the requested opinions in the December 2015 examination with addendum with fully-stated rationale and considered and addressed all pertinent medical evidence of record, and thus complied with the Board's remand instructions in this regard. Pursuant to the Board's November 2013 remand, the Veteran was afforded various VA examinations to determine the severity of the Veteran's service connected disabilities and their impact on his employability, which the Board also finds adequate for adjudication purposes. 

The claims were subsequently readjudicated, with the AOJ specifically discussing the matter of entitlement to service connection for psychiatric disorder other than PTSD, also in compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II. Service Connection

In his September 2004 claim, the Veteran indicated that he was seeking service connection for PTSD as well as depression, anxiety, and agoraphobia secondary to PTSD.  In written statements, the Veteran reported that a ski accident in service led to substantial psychological impact later in his life.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R.§ 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes psychoses.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir.2009). In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed psychiatric disorder, though there is documentation of a fall while skiing in March 1994.  He was found to be psychiatrically normal on May 1994 separation examination.  While he endorsed frequent trouble sleeping on report of medical history at that time, he denied depression or excessive worry, loss of memory, or nervous trouble of any sort.  

An August 2002 report from private physician Dr. B. notes that the Veteran was seen for evaluation of accelerated hypertension associated with situational anxiety and insomnia.  The Veteran reported that he felt that he might have extreme anxiety disorder.  He was assessed with generalized anxiety disorder.  An assessment of anxiety disorder with panic was noted by Dr. B. in December 2002.  

In February 2003, the Veteran was seen at Gulf Breeze Psychiatric Services on referral secondary to symptoms of depression, anxiety and anger issues.  He reported difficulty during his lifetime with emotional problems.  After interview and mental status examination, an assessment of major depressive disorder with a social phobia was indicated.  Continued records from Gulf Breeze document treatment and medication management of major depressive disorder, anger control issues, and anxiety.  

A March 2003 emergency physician record from Sacred Heart Hospital reflects the Veteran's report that he "felt [his] pressure going up" while at work and was lightheaded with an anxious feeling.  It was noted that he had a history of anxiety.  He was diagnosed with anxiety and hypertension.

In September 2003, the Veteran was again seen by private physician Dr. B., who indicated that the Veteran came in for evaluation and follow-up of problems associated with social phobia, anger phobia, and depression.  He stated that he was unable to go back to the factory where he worked because he got panic attacks.  He was assessed with situational anxiety with panic attacks and depression.  

A June 2004 VA mental health consult reflects that the Veteran was previously followed by a private psychiatrist for mood disorder, anger, anxiety, and chronic depressive symptoms probably related to general medical condition.  

He was subsequently seen by a VA psychiatrist, where the Veteran reported that he went to his private physician about high blood pressure four years ago.  He had a syncopal episode and began to obsess about his health.  This progressed to a fear of fainting and a fear of having nobody to help him.  He reported that he had been placed on long-term disability from work because of his anxiety and depression.  After mental status examination, diagnoses of major depression, recurrent, moderate, agoraphobia with panic attacks, social phobia, and questionable obsessive-compulsive disorder were assigned.  

A July 2004 treatment report notes assessment of recurrent major depression.

An August 2004 VA mental health clinic visit report indicates that the Veteran discussed an in-service ski accident.  After interview, the examiner noted objective findings of ability to remain seated, talking openly about important issues, mild-mannered voice, and nervous legs.  An assessment of PTSD, recurrent major depression, insomnia, and obsessive-compulsive disorder was noted.  

On VA examination in January 2005, the Veteran discussed a skiing accident in service during which he fell and lost consciousness.  He was by himself at the time and was convinced that he would die.  He eventually managed to get to the main trail to get help.  He reported that he began noticing problems immediately following the accident, including significant trouble working by himself or around electricity.  He reported that, while he was still working, he found himself dreaming a great deal about being involved in some type of accident and having nightmares about accident.  After interview and mental status examination, the examiner indicated that the Veteran met the criteria for a diagnosis of PTSD.  No other psychiatric diagnoses were indicated.  

A February 2006 report from Emerald Coast Orthopedic associated with the Veteran's SSA disability benefits claim also includes an assessment of depression.

On VA examination in August 2011, the examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, obsessional rituals that interfered with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, and difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, persistent danger of hurting self or others, and disorientation to time and place.  

The examiner diagnosed PTSD, anxiety disorder not otherwise specified, and depressive disorder not otherwise specified.  He indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis, as doing so would involve mere speculation, and noted that the disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

A July 2012 VA examination report reflects that the Veteran had remarried and divorced again since his previous examination in 2005.  He lived alone with the assistance of a nurse two days a week. He endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including a work or work-like setting.  

The examiner diagnosed PTSD and panic disorder with agoraphobia.  The examiner noted that it was not possible to differentiate what symptoms were attributable to each diagnosis, due to overlap in symptoms.  She indicated that the Veteran's panic disorder and PTSD are at least as likely as not related to service-related disability and are in conjunction with one another.  She determined that a separate diagnosis of depressive disorder was not assigned, as those symptoms appeared to be encompassed by the PTSD and panic disorder diagnoses.

In June 2008, diagnoses of PTSD and recurrent major depression with psychotic features were noted.  In July 2008 the Veteran was assessed with mood disorder and anxiety disorder due to general medical condition.

An April 2009 VA treatment report includes a diagnostic impression of PTSD and mood disorder due to general medical condition.  

Continued VA treatment records dated through 2014 note diagnosis of various psychiatric disorders, including PTSD, major depression, anxiety, and mood disorder.  

On VA examination in October 2014, the Veteran reported that he was married to his fifth wife.  He seemed anxious but eventually showed some sense of humor.  He held a small container of hand sanitizer and said that he had a "germ phobia."  He enjoyed internet research.  His longest marriage was 13 years.  He stated that the divorces related to his anger, with at least 30 episodes of domestic violence.  

The Veteran reported a PTSD stressor of the ski accident in service.  He indicated that he began having mental health symptoms in 1996, two years after the accident.  The examiner expressed that it was illogical to think that the Veteran's violence, preoccupation with pornography, nightmares of an industrial accident, germ phobia, fear of entrapment, and claustrophobia were related to being in this minor ski accident.  Never in a combat situation, he seemed to claim that he was traumatized by mock combat.  He stated that he got depressed and may stay in bed for a week, 4 times per year.  Claimed symptoms included anxiety, panic, depression, insomnia, crying spells, anhedonia, nightmares, racing thoughts, and anger.  He had been combative and made homicidal threats in the past.  

The examiner diagnosed PTSD, and noted that more than one mental diagnosis was not diagnosed.  Symptoms associated with the diagnosis include anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal and homicidal ideation without intent.  He noted that the Veteran's PTSD was definitely no worse than his current rating, and did not preclude gainful employment.  He produced an exaggerated MMPI despite superior intellect.  He found that the Veteran's social avoidance, very frequent domestic violence, and preoccupation with internet pornography certainly were unrelated to PTSD, and noted that the Veteran's PTSD stressor was not severe. 

As indicated, the Veteran is already service connected for PTSD with panic disorder and agoraphobia.  The question remains as to whether the Veteran has a separate, distinct psychiatric disorder for which service connection may be granted.

The Board acknowledges that the record is replete with various psychiatric disorders other than PTSD, panic disorder, and agoraphobia, including mood disorder, major depressive disorder, anxiety disorder, and obsessive-compulsive disorder, and thus, contradicting opinions to those of the 2005, 2012 and 2014 VA examiner who did not find other psychiatric diagnoses.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board accepts the 2012 VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of other acquired psychiatric disorder outside of PTSD and panic disorder with agoraphobia as highly probative medical evidence on this point. The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran. The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria, and provided a reasoned analysis of the case. See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence). This examiner provided the only opinion specifically addressing whether the Veteran's symptoms were encompassed in his PTSD diagnosis or whether the criteria for a separate diagnosis were met. The Board finds this opinion highly probative.  

The other records documenting various psychiatric diagnoses-including private and VA treatment records-do not reflect that these examiners had opportunity to review of the claims file.  Moreover, unlike the VA examiner, these treatment providers largely concluded that the Veteran's self-reported symptoms were sufficient to meet the criteria for the diagnosis. They did not provide any rationale for the conclusions reached, specifically discuss the diagnostic criteria, or provide any indication as to whether the Veteran's symptoms were encompassed in his PTSD diagnosis. Thus, the most persuasive, competent evidence on the question of current diagnosis of a separately ratable acquired psychiatric disorder other than PTSD, panic disorder, or agoraphobia weighs against the claim.

The Board acknowledges the 2011 VA examination report, which also notes diagnoses of anxiety disorder and depressive disorder.  However, unlike the 2012 VA examiner, the examiner did not provide any rationale for the diagnoses or specifically address whether, due to the Veteran's symptoms, separate diagnoses were warranted.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has also considered the lay statements of the Veteran to the effect that he has anxiety and/or depressive disorder related to service or his service-connected PTSD.  Lay evidence is competent when reporting a contemporaneous diagnosis. Jandreau v. Nicholson, 492 F3d. 1372 (2007). Given that the Veteran's treatment records reflect assessments of anxiety disorder and depressive disorder as well as other psychiatric diagnoses, the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard. However, as noted above, these notations of diagnosis appear to be largely based on the Veteran's own self-report without discussion of whether the Veteran meets the full criteria for diagnosis of anxiety and/or depressive disorder or whether a separate diagnosis is warranted outside of PTSD. Accordingly, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the VA examiners, and in particular the 2012 VA examiner, who determined that the Veteran did not meet the criteria for diagnosis of psychiatric disorder other than PTSD and panic disorder with agoraphobia.

Moreover, as indicated, the Veteran is already service connected for PTSD and panic disorder with agoraphobia. Therefore, to the extent that the Veteran's service-connected psychiatric disorders are manifested by symptoms of anxiety and depression, such symptoms are already reflected in the rating assigned for the disability. Granting service connection for an anxiety disorder or depressive disorder would doubly compensate the Veteran for the same symptoms already considered under his evaluation for service-connected PTSD and violate the rule against pyramiding. See 38 C.F.R. § 4.414.

Finally, under 38 C.F.R. § 3.384, psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. As the evidence does not establish treatment for a psychoses within the one-year presumptive period, service connection is not warranted on this basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD and panic disorder with agoraphobia. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

III.  TDIU

The Veteran also contends that he is precluded from working due to his service-connected disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose, 4 Vet. App. at 361.

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

In this case, the Veteran is service-connected for PTSD with panic disorder and agoraphobia, rated as 30 percent disabling from September 30, 2004, and as 50 percent disabling from August 15, 2011; lumbosacral strain, rated as 20 percent disabling from June 1, 2004; cervico-thoracic strain, rated as 20 percent disabling from June 1, 2004; hypertension, rated as 10 percent disabling from August 14, 2002; and tinea cruris, rated as noncompensable.  His combined evaluation was 20 percent from August 14, 2002, 40 percent from June 1, 2004, 60 percent from September 30, 2004, and 70 percent from August 15, 2011.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a) as of August 15, 2011.  

With respect to the periods prior to August 2011, a total rating on an extraschedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran, in fact, is unemployable is necessary for all periods is warranted.

Pertinent treatment records include a March 2003 report from Sacred Heart Hospital for complaint of elevated blood pressure, lightheadedness, anxiety, and nausea.  He was diagnosed with anxiety and hypertension.

In an October 2003 statement, the Veteran reported that he was no longer working due to his hypertension.

Records from Advanced Elastomer Systems dated in 2003 reflect that the Veteran was placed on long-term disability in September 2003 after a 6-month period of short-term disability.  Treatment records associated with this determination reflect diagnosis of accelerated hypertension and difficulties with lightheadedness and nausea.  In April 2003, the Veteran reported that his hypertension was uncontrolled, and that his physician would not allow him to return to work until he found a medication that worked.  An August 2003 statement from private physician Dr. R. notes his opinion that the Veteran might have been able to return to work with restrictions, but it would not be safe for him to do the full duties that he would have normally been undertaking.

In an October 2003 statement, the Veteran reported that his employer had sent him home from work due to blackouts from his high blood pressure.  He noted that he had not been working for 6 months.  

On June 2004 VA examination, the Veteran reported that he was put out of his job due to uncontrolled high blood pressure and symptoms, and he had remained out of work since that time.  He indicated that he previously worked as a control room technician and was out of the desk 70 percent of the time.  He reported that his back was affected at work only when he had to do heavy lifting, which he was required to do periodically.  He denied any specific limitations at work due to his neck.  After physical examination, the examiner diagnosed hypertension, mechanical low back syndrome, and cervical strain.  

An August 2004 physical capacities evaluation completed by private physician Dr. B. in conjunction with the Veteran's SSA disability evaluation, indicates that the Veteran could sit, stand, or walk less than one hour at a time.  During an eight-hour workday, the Veteran could sit for three hours, stand for one hour, and walk for one hour.  He could occasionally lift no greater than 5 pounds.  He could not use his right hand for simple grasping, pushing and pulling of arm controls, or fine manipulation.  He could occasionally perform bending, climbing, and squatting.  Dr. B. also indicated that the Veteran was precluded from activities involving unprotected heights and being around moving machinery.  He placed a moderate restriction of activities involving driving automotive equipment and exposure to marked changes in humidity and temperature.  He reported that, because of fatigue and the side effects of medication, the Veteran should receive at least a three hour break during a normal eight-hour workday.  Records from Dr. B. note diagnoses of allergic rhinitis, sleep apnea, hypertension, situational depression, lumbar strain with somatic dysfunction, persistent vertigo probably associated with his medication, gout arthritis, and left ventricular hypertrophy.

On VA psychiatric examination in January 2005, the Veteran reported that he stopped working due to hypertension.  However, while he was still working, the examiner noted that he had significant problems comping with his PTSD, and particularly he reported that he would panic when confronted with any type of malfunction and found himself dreaming about accidents that he witnessed at work.  He also became preoccupied with somehow getting hurt or trapped at work.  He could not function by himself and had significant problems with his memory and concentration.  The examiner diagnosed PTSD and noted a GAF score of 50.  

On VA treatment in January 2005, the Veteran reported that he was on disability from work due to passing out from high blood pressure on the job.  He feared that he would pass out or have a heart attack.  He described dizzy spell that onset without warning and left him incapacitated.  A recent spell lasted days.  He had sleep apnea and was not able to use a C-PAP machine.  The examiner noted that he suspected that the dizzy spells were related to panic attacks.  The uncontrolled high blood pressure and dizzy spells resulted in him staying at home with limited activity levels.  He noted that, if the high blood pressure and dizzy spell issues could not be resolved, the Veteran might have to look into self-employment so that he could work around those issues.  He had experience in electronics and some computers.  He expressed an interest in more work in computers so that he could repair them out of his home, if those issues were not resolved.  He was receptive to applying to VA Vocational Rehabilitation to investigate these options.  He was assessed with PTSD, recurrent major depression, and insomnia.  

On VA examination in March 2005, the Veteran complained of three to four episodes a day of dizziness.  These episodes lasted a minute to a minute-and-a-half.    He felt disoriented and lost. He had episodes of nausea lasting two to three hours at a time two to three times a week.  He stated that he was unable to drive because of this.  He also stated that he got headaches and could feel his heartbeat pounding in his head when his blood pressure was elevated.  He stated that he was hospitalized three to four times between 2000 and 20002 for cardiac-type complaints in which no definitive diagnosis was made.  

The Veteran reported a past medical history of PTSD, insomnia, depression, low back pain, and depression.  He related that his disability was for a two-year period and was ending so, and he needed additional income.  He stated that he was unable to work.  

After physical examination, the examiner diagnosed essential hypertension, and noted that the Veteran's blood pressure remained uncontrolled despite multiple prescribed medications.

A February 2006 report from the Florida Department of Health Division of Disability Determinations associated with the Veteran's SSA claim includes a discussion from Dr. K. note that that Veteran complained of neck and back pain; however, he maintained range of motion, was neurologically intact, and had no palpable spasm.

An April 2006 SSA appellate decision report reflects that the Veteran was found to be disabled as of July 2003, with severe impairments including PTSD with depression and panic attacks, chronic neck and lumbar complaints, sleep apnea, and hypertension.  

A March 2008 VA treatment report notes that the Veteran was disable due to impairments from an in-service ski accident.  A June 2008 report notes that he was disabled from medical and mental health problems.  

A February 2009 VA treatment report reflects that the Veteran described spells when he would sleep for days.  He indicated that it was a problem for him when he was working.

An April 2009 VA mental health clinic report reflects that the Veteran expressed himself in a clear and coherent manner.  His insight and judgment were adequate.  He denied suicidal ideation.  He reported some problems with memory and concentration.  He reported that when he was working as a technician, he forgot essential parts of his job and found himself having to write down things in order not to forget.  He was assessed with mood disorder and PTSD.

An April 2009 VA primary care note reflects that the Veteran continued to have low back pain but it was manageable with current medications.  He denied chest pains or palpitations.  

On July 2011 Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in 2003 as a control room operator.  He alleged that his service-connected PTSD, hypertension, back, and neck disabilities precluded him from working.  He noted that he had completed high school and had no additional education or training.  

On VA examination in August 2011, the Veteran referred to episodes from 2002-2004 in which he felt like he was having a heart attack because of his high blood pressure.  He referred to having sweaty hands, chest pain, pain on the left arm, nausea, and shortness of breath until he eventually passed out.  He reported that he had at least six of these at work and this was the reason he was finally declared disabled to work in 2003.  He had no further episodes since.  He stated that he was not currently under cardiology care.  After physical examination, the examiner diagnosed hypertension.

With respect to his skin issues, the Veteran noted diagnosis of tinea cruris while on active duty.  He reported that the condition resolved in 2003 because he did not sweat on the affected area anymore.  The examiner diagnosed an infectious skin condition.  

In regard to the lumbar spine, the Veteran endorsed constant pain, which he rated a level of 6 on a scale to 10 on average.  The examiner noted that an MRI from 2000 showed degenerative disc disease at the cervical and lumbar areas, and recent VA treatment records showed diagnosis of degenerative joint disease from 2009 with no hospitalizations or emergency room visits due to back pain.  The examiner diagnosed back strain and spondylosis.

As for the Veteran's cervical spine disability, the Veteran endorsed constant pain which he rated a level of 4 on a scale to 10, which increased with activity.  He rated his flare-ups a level of 7 on a scale to 10.  After physical examination, the examiner diagnosed cervical strain.      

Upon conclusion of a physical examination and review of medical literature, the examiner found no objective evidence that sustained diagnosis of any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  He determined that the Veteran was capable of sedentary to moderate duty employment, based on his service-connected conditions alone or in combination.  

On VA psychiatric examination in August 2011, the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, obsessional rituals that interfered with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, and difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, persistent danger of hurting self or others, and disorientation to time and place.  

The examiner diagnosed PTSD, anxiety disorder not otherwise specified, and depressive disorder not otherwise specified.  He indicated that it was not possible to differentiate what symptoms are attributable to each diagnosis, as doing so would involve mere speculation, and noted that the disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner assigned a GAF score range of 41-50.  

On VA examination in July 2012, the examiner diagnosed PTSD and panic disorder with agoraphobia.  A GAF score of 55 was assigned.  She found that the Veteran's psychiatric disability was productive of occupational and social impairment with reduced reliability and productivity.  

On VA psychiatric examination in October 2014, the Veteran reported that he last worked full time in 2003 for Exxon/Mobil Polymer for 5 years before going on Social Security disability due to orthopedic problems.  He reported that he was anxious and fearful of injury on the job and dreamt of job injury.  

The examiner diagnosed PTSD and indicated that the disability did not preclude gainful employment.  He determined that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

On VA examination in October 2014, the examiner noted that the Veteran's hypertension was controlled with oral medication. He was asymptomatic in regard to his hypertension.  With respect to his back and neck pain, he stated that it had worsened since a July 2014 motor vehicle accident.  His skin condition was asymptomatic.  The Veteran reported that he drove independently and lived with his wife.  His daily activities included reading and assisting with minor house chores, but he avoided doing anything strenuous due to his low back pain.  He did not pay the bills because, due to his mental health, he got side-tracked and simply forgot.  The examiner diagnosed lumbosacral strain and degenerative disc disease, cervico-thoracic strain and degenerative disc disease, tinea cruris, and hypertension.   

After physical examination, the examiner noted that the Veteran's hypertension and tinea cruris did not impact his ability to work.  In regard to the service connected cervical and lumbar strain disabilities, he found that these caused minimal functional limitation, but also noted that the Veteran's degenerative disc disease of the cervical and lumbar spine were not likely related to service, and were the major contributing factors of any limitation. The examiner reported that the Veteran was capable of moderate physical activity based upon his lumbar and cervical spine disabilities alone, if he so chose.  He was capable of any type of physical activity based on his hypertension alone, if he chose.  In regard to the service connected tinea cruris, the examiner found this condition had resolved and the Veteran to be capable of any type of physical activity based on this disability, if he chose.  

In this case, the evidence of record is against a finding that the Veteran's service-connected disabilities either individually or collectively render him unable to secure and follow a substantially gainful occupation. While there is indication that these disabilities preclude certain types of employment or work duties, total occupational impairment is not demonstrated.  In this regard, in the multiple VA examinations documented, the examiners consistently conclude that the Veteran's hypertension, cervical spine disability, lumbar spine disability, and tinea cruris are not productive of more than moderate occupational impairment, and that the Veteran's service-connected PTSD and panic disorder with agoraphobia, while productive of moderate occupational impairment, does not render the Veteran unemployable. These conclusions were based on interview of the Veteran, review of the claims file and examination of the Veteran.  

The Board acknowledges that the Veteran is not working and records from the Veteran's last place of employment indicate that he was placed on disability due to his hypertension and/or anxiety attacks.  However, these records indicate that the Veteran's service-connected conditions interfered with his ability to perform his previous position, they do not establish that the Veteran is entirely precluded from all type of gainful employment for which he is suited. Moreover, the Veteran has denied experiencing the types of attacks of uncontrolled hypertension that led to his initial disability status in 2003, and records reflect that his hypertension is medically managed.  

The Board has also considered the findings of the August 2011 VA psychiatric examiner, which notes symptoms of disorientation to time or place, near-continuous panic, speech intermittently illogical, difficulty in understand complex commands, impaired abstract thinking, obsessional ritual which interfered with routine activities, and inability to establish and maintain effective relationship, suggestive of the Veteran's inability to work.  However, the Board notes that the examiner also recorded symptoms that were contradictory, such as panic attacks occurring weekly or less often and panic attacks occurring more than once a week.  Furthermore, VA treatment records and other psychiatric examinations do not reflect such severe symptomatology.  For example, the Veteran has always been described as alert and oriented with logical speech.   Accordingly, the Board finds this examination report suggesting more severe occupational interference clearly outweighed by the other evidence of record.

In addition, the Board has considered the assigned GAF scores, the majority of which range in the 50s.  According to DSM-V, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker).  

To the extent that the 2011 VA examiner assigned a range of 41-50, suggestive of severe symptoms, the Board again notes that the findings of this one examiner are outweighed by treatment records and VA examination reports noting less severe symptomatology, as discussed above.  Moreover, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment productive of total occupational impairment.  

While the Veteran has offered general contentions that he is not employable due to his service-connected disabilities, the Board finds the probative weight of these lay assertions to be less than that of the VA medical opinions, in particular, that of the 2014 VA examiners which have described the Veteran's service-connected disabilities as not productive of functional impairment that precludes gainful employment.  In the absence of probative evidence to the contrary, other than the Veteran's own contentions, a TDIU must be denied by the Board.    

Finally, to the extent to which SSA found the Veteran to be unemployable, the Board notes that decisions of the Social Security Administration regarding disability, while relevant, are not controlling with respect to VA determinations, particularly as adjudication of VA and Social Security claims are based on different laws and regulations.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this case, the Board finds the findings and conclusions of the VA examiners' that the Veteran's service-connected disabilities do not render him unemployable to be more probative for the reasons discussed above.  

In sum, the Board finds that the Veteran's service connected disabilities do not preclude substantially gainful employment.  Therefore, a grant of TDIU is not warranted.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for acquired psychiatric disorder, other than PTSD with panic disorder and agoraphobia, to include major depression, originally claimed as an anxiety disorder, is denied.

Entitlement to a TDIU is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


